Court of Criminal Appeals
                                                                ^        -0(c.
P.O. Box 12308
Austin/   Texas 78711-2308
                                                                         -09
                                                                 24th March 2017


RE: Ex parte ZIRDS/ WR-78,395-05; -06; -07

      * Trial Court Cleric never sent Applicant filings
      * Supporting Exhibits for filing Subsequent Writ


Recently I received the Courts postcard that it has filed my vnrit of Habeas
Corpus over my convictions. I would like to notify the Court that the Trial
Court   Clerk   never   notified   me   if the State made an answer or if the Trial
Court made any findings or rulings pertaining to my Writ.
In the event the State did make an answer or there were rulings/findings
that were never sent to me/ I would like to have a chance to properly respond
at the Trial Court level. See/ Ex parte Flores/ 365 S.W.3d 687 (Tex. Crira.
App. 2012).

Also I would like to ensure the Trial Court sent ALL my supporting Exhibits
to this Court. On the 21st February 2017 I sent the Trial Court Clerk a
Supplemental Exhibit of my TOCJ Orientaticxi Etandbook (Exhibit 0) showing TDCJ
had even told me the wrong infoinnation about my parole eligibility when arriving
at prison.
I also sent a Supplemental Affidavit (Exhibit N) supporting why the parole elig
ibility claims were factually unavailable when I filed my initial Habeas
application.
I ask the Court to ensure it has these Exhibits and the numerous other Exhibits
I filed as they support the reason why I could not have raised my grounds
concerning parole eligibility in my first Writ of Habeas Corpus. As I have
shown specifically within my Writ and Memorandum in Support of how I meet
the subsequent writ requirements of Tex. Crim. Proc. 11.07/ sec 4/ I ask
that it consider Granting me relief.  See, Ex parte Hadding/ 70 S.W.3d 131
(Tex. Crim. App. 2002).

Sincerely/



                                                         ■ifcOtivtU U\
Scott Zirus #1640002                                iRTncrDIRfllMfll APPEAL?
Robertson Unit
12071 F.M. 3522
Abilene/ TX 79601
                                                         MA i 29 ZU1/

                                                     Abel Acosta, Clerk


CC:   FILE